Exhibit 10.12

 

USA COMPRESSION PARTNERS, LP

 

ANNUAL CASH INCENTIVE PLAN

 

Set forth below is a description of the Annual Cash Incentive Plan (the “Plan”)
of USA Compression Partners, LP (the “Partnership”) and its, and its general
partner’s, subsidiaries (collectively, “USAC”).  The Plan includes management
personnel (at or above director level) plus other selected key personnel of
USAC. For each Plan participant who also maintains an employment agreement with
USAC, their potential Plan bonus will be governed both by the Plan and their
respective employment agreement.  The compensation committee (the “Committee”)
of the Board of Directors (the “Board”) of USA Compression GP, LLC, the general
partner of the Partnership (the “General Partner”), will act as the
administrator of the Plan under the supervision of the full Board, and will have
the discretion to amend, modify or terminate the Plan at any time upon approval
by the Board.

 

The Board will set a target bonus amount (the “Target Bonus”) for each eligible
individual (as indentified by the Chief Executive Officer of the General
Partner) prior to or during the first quarter of the calendar year.  The Target
Bonus will be subject to the satisfaction of both a Partnership performance goal
and an individual performance goal.  Fifty percent (50%) of the Target Bonus
will be subject to the Partnership’s achievement of its budgeted adjusted
distributable cash flow level (“Adjusted DCF”) for the year, as determined by
the Board.  Payouts with respect to the portion of the bonus subject to Adjusted
DCF (the “Adjusted DCF Bonus”) will not occur unless the Partnership has
satisfied the threshold set for Adjusted DCF.  The threshold, target and maximum
requirements for the Adjusted DCF target for each year, as well as the portion
of the Adjusted DCF Bonus that would become payable if performance was satisfied
for the year, are set forth below:

 

Levels of Adjusted
DCF Bonus

 

Adjusted DCF as a
Percentage of Budgeted
Adjusted DCF for
the 2014 Year

 

Percentage of
Adjusted DCF
Bonus that would
be Paid

 

Threshold

 

80

%

50

%

Target

 

100

%

100

%

Maximum

 

110

%

200

%

 

If Adjusted DCF performance falls in between threshold and target, or between
target and maximum, the amounts payable will be adjusted ratably using straight
line interpolation.  If Adjusted DCF is satisfied above maximum levels, the
potential payment of the Adjusted DCF Bonus will be capped at the maximum level
of 200%.

 

The remaining fifty percent (50%) of the Target Bonus will be subject to
individual objectives specific to each eligible individual’s role at USAC (the
“Individual Bonus”).  The individual objectives will be agreed upon in advance
between the employee and his/her immediate supervisor (or, with respect to the
Chief Executive Officer, between the Board and the Chief Executive Officer) that
address the key priorities for that individual’s position.  They may include key
operating objectives as well as personal development criteria.  The Individual
Bonus will be subject to a maximum payout of 100% of the targeted Individual
Bonus amount, although the Board will have discretion to pay out smaller amounts
ranging from 0% to 100%, at their sole discretion, after analyzing the
individual’s personal performance for the year.

 

In the aggregate, the maximum amount payable with respect to a Target Bonus
under the Plan will be 150%, as the Adjusted DCF Bonus will be capped at 200% of
target and the Individual Bonus will be capped at 100% of target.  Target
Bonuses, if any, shall be paid within one week following delivery by the
Partnership’s independent auditor of the audit of the Partnership’s financial
statements for the year in which the Target Bonus relates, but in no case later
than March 15 of the year following the year in which the Target Bonus relates.

 

--------------------------------------------------------------------------------